Citation Nr: 0430509	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
traumatic arthritis of the knees.

2.  Whether new and material evidence has been received to 
reopen a claim of  entitlement to service connection for 
bilateral hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim of  entitlement to service connection for a 
hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to June 
1957.  He also served in a reserve capacity from May 1954 to 
June 1955 and from June 1957 to September 1984, to include 
periods of active duty for training.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the veteran's application to reopen 
claims for service connection for traumatic arthritis of the 
knees, bilateral hearing loss, and a hiatal hernia.

Although the RO has reopened the veteran's claims on appeal 
and denied entitlement on the merits, the Board must make its 
own determination as to whether new and material evidence has 
been submitted to reopen a claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the finding 
of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the issues have been characterized as 
noted on the title page.

In July 2004, the veteran testified at a videoconference 
hearing conducted by the undersigned Acting Veterans Law 
Judge sitting in Washington, DC.  A transcript of the hearing 
is of record.



   
FINDINGS OF FACT

1.  In January 2000, the RO denied entitlement to service 
connection for a hiatal hernia, bilateral arthritis of the 
knees, and bilateral hearing loss.  He received written 
notice of these denials in February 2000 but did not submit a 
notice of disagreement within one year of the notice.

2.  Evidence received since the January 2000 RO decision 
denying entitlement to service connection for a hiatal 
hernia, bilateral arthritis of the knees, and bilateral 
hearing loss, to include a substantial quantity of newly 
received service medical records, is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.

 
CONCLUSIONS OF LAW

1.  The January 2000 RO determinations denying entitlement to 
service connection for a hiatal hernia, bilateral arthritis 
of the knees, and bilateral hearing loss are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

2.  The evidence received since the RO's January 2000 
determinations is new and material; thus, the claims for 
service connection for a hiatal hernia, bilateral arthritis 
of the knees, and bilateral hearing loss are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002) 
(applicable to claims filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the duty to notify and 
assist with regard to the issue of whether new and material 
evidence has been received has been met to the extent 
necessary to reopen the claims, such that any deficiency in 
this regard is harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

In January 2000, the RO denied the veteran's claims for 
entitlement to service connection for a hiatal hernia, 
bilateral arthritis of the knees, and bilateral hearing loss, 
and that decision is final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  In March 2001, 
the veteran filed claims to reopen the issues denied in the 
January 2000 rating decision.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  The provisions of 
38 C.F.R. § 3.156 were recently changed, but only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
veteran's application to reopen his claim was filed prior to 
August 29, 2001; consequently, the version of § 3.156 in 
effect before August 29, 2001, applies.  Under this older and 
more liberal version of the law, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002) 
(applicable to claims filed prior to August 29, 2001); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

At the time of the RO's January 2000 rating decision, the 
record did not contain the veteran's complete service medical 
records.  A substantial quantity of additional service 
medical records were received by the RO in August 2003, 
including treatment records from the veteran's period of 
active service.  In the Board's view, review and 
consideration of the service medical records is necessary to 
fairly decide the merits of the veteran's service connection 
claims.  Consequently, the Board agrees with the RO's 
determination that reopening of the claims is warranted.

ORDER

New and material evidence has been received to reopen claims 
for service connection for traumatic arthritis of the knees, 
bilateral hearing loss, and a hiatal hernia.  The claims are 
reopened.  Further development of the claims is directed in 
the REMAND portion of this action, directly below.


REMAND

VA must obtain pertinent, outstanding evidence identified by 
the veteran at his July 2004 hearing.  He testified that he 
still receives treatment at the Las Vegas VA Medical Center 
and Nellis Air Force Base.  Transcript, pp. 7-8.  The veteran 
also testified that he has in his possession medical opinions 
linking his hearing loss to service.  Transcript, pp. 17-18.

Given that the veteran has submitted medical opinions 
supporting his claims, VA should also take this opportunity 
on remand to conduct medical examinations of the veteran to 
obtain medical opinions that consider all relevant evidence 
of record, to include the substantial quantity of newly 
received service medical records, and any new private medical 
opinions or VA treatment records to be received pursuant to 
this remand.  In the Board's view, such opinions are 
necessary for a determination on the merits of the claims.  
See 38 U.S.C.A. § 5103A(d). 

In September 2003, the RO reopened the claims currently on 
appeal but did not issue a supplemental statement of the case 
(SSOC) addressing the merits of the claims.  At his July 2004 
Board hearing, the veteran requested that the case not be 
remanded solely for the issuance of an SSOC to cure this 
oversight, for the reason that mere issuance of an SSOC alone 
would have no impact on the outcome of the case at the RO 
level.  However, as the issues on appeal now require remand 
for further development, to include obtaining treatment 
records, supportive medical opinions in the veteran's 
possession, and ordering of VA compensation medical 
examinations, the RO should take this opportunity to issue an 
SSOC on the merits of the claims.  See 38 C.F.R. § 19.31.    

Accordingly, this case is REMANDED for the following actions:

1.  Ask the veteran to provide all 
evidence in his possession that may be 
relevant to his claims, to include, but 
not limited to, the additional medical 
opinions in his possession linking current 
hearing loss to his period of service, as 
described at his July 2004 Board hearing.

2.  Make arrangements to obtain 
outstanding medical records from Nellis 
Air Force Base and the Las Vegas VA 
Medical Center.

3.  After completing the foregoing 
development, schedule the veteran for 
appropriate VA examinations of his hiatal 
hernia, knees, and hearing loss.  Any 
indicated tests should be accomplished.  
The claims file must be made available to 
the examiners, and the examiners should 
review the claims file and indicate in 
their respective reports that the claims 
file was in fact reviewed.  

The records reviewed should include the 
veteran's service medical records, as 
well as written private medical opinions 
dated in September, October, and November 
1999, supporting the veteran's claims. 

For the disability being evaluated at 
each examination, the examiners should 
state whether a) it is at least as likely 
as not (i.e., whether there is at least a 
50 percent probability) that the 
veteran's claimed disability began during 
service, and additionally b)  whether the 
disability is at least as likely as not 
(i.e., whether there is at least a 50 
percent probability) related to any in-
service disease or injury.  A detailed 
rationale for any opinion expressed 
should be provided.

4.  Readjudicate the claims on appeal, 
with application of all appropriate laws 
and regulations and consideration of all 
pertinent evidence of record, to include 
the newly received service medical records 
and any additional information obtained as 
a result of this remand.  If any of the 
decisions remain adverse to the veteran, 
furnish him and his representative a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEPHEN L. HIGGS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



